Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (Document ID : CN 108521701 A, machine translation attached) in view of Fernandez et al. (Patent No.: US 9,924,574 B1).

Regarding claim 1, Su teaches a LED light with dimming function, comprising: a LED light body (paragraph [0004], “a large number of LEDs, T5 tubes”); 
a dimming assembly arranged on the LED light body (paragraph [0004], “light source with a dimming driver with a 0-10V output, such as a large number of LEDs, T5 tubes””), the dimming assembly adjusting a resistance thereof according to an adjusting signal and/ or an operation (paragraph [0014], “resistors, electrolytic capacitors and variable resistors are all connected to the triode. When the preset voltage changes, the charging and discharging time of the electrolytic capacitor will change accordingly, 

a control device (FIG. 1, a dimming control module 1) arranged in the LED light body (paragraph [0004], “a dimming controller suitable for 0-10V output light sources”), the control device being electrically connected with the dimming assembly, detecting the resistance of the dimming assembly (paragraph [0014], “the main control module are respectively connected to one output (input of the dimming module), and each output includes an optocoupler, a voltage regulating circuit, and a load output port connected to each other”), and adjusting an output current according to the resistance of the dimming assembly (paragraph [0014], “Electrolytic capacitors and variable resistors, electrolytic capacitors and variable resistors are all connected to the triode. When the preset voltage changes, the charging and discharging time of the electrolytic capacitor will change accordingly”); and
an output unit (FIG. 1, voltage regulating circuit 4) connected with the control device (paragraph [0014], “a voltage regulating circuit”), the output unit receiving the output current and sending the output current to the LED light (paragraph [0062], “the output signal of the voltage regulating module is converted into a stable output voltage or current, which is connected to the dimming driver through the load output terminal to complete the dimming drive. The main control module controls the relay group to open and close through the drive execution module to supply power to the light source”).



Fernandez teaches the dimming assembly comprises a sensing unit (FIG. 3, thermistor 326) which is arranged on the LED light body for sensing environmental information surrounding the LED light and adjusting a resistance thereof according to the environmental information (column 5, lines 25-36), which changes the resistance of the dimming assembly and in turn adjusts the output current (column 5, lines 215-36, “he microcontroller adjusts the output current of the constant current power supply 302 via the output control signal 314 and dimming signal 318, or by setting the dimming controller 334 to an appropriate setting, in response to several various inputs, including a temperature input and which can further include a user adjustment input. The temperature input can be derived by sensing the voltage across a thermistor 326 which is coupled in series with a voltage divider resistor 324 to which a regulated and constant voltage (+V.sub.reg) is applied”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Su in view of Fernandez to 

Regarding claim 2, Su as modified above further teaches the dimming assembly comprises a resistor (paragraph [0014], “variable resistors“) and an adjusting device (paragraph [0014], “Electrolytic capacitors” connected with the resistor (paragraph [0014], “electrolytic capacitors and variable resistors are all connected to the triode”) ; the adjusting device adjusts a resistance of the resistor according to an adjusting signal and/ or operation from an user, thereby adjusting the resistance of the dimming assembly (paragraph [0014], “Electrolytic capacitors and variable resistors, electrolytic capacitors and variable resistors are all connected to the triode. When the preset voltage changes, the charging and discharging time of the electrolytic capacitor will change accordingly, which in turn changes the conduction angle of the triode in the voltage regulating circuit. To achieve continuous adjustment of the output voltage of the dimming circuit”).

Regarding claim 3, Su as modified above further teaches the resistor comprises a variable resistor (paragraph [0014], “variable resistors“).

Regarding claim 4, Su as modified above further teaches the adjusting device comprises one or more selected from a group consisting of a sliding knob, a gear knob, a sliding push button, a gear push button, a dial push button, and a pressed push button 

Regarding claim 5, Su as modified above further teaches the LED light body comprises a lamp tube body (paragraph [0004], “T5  tubes”), and the adjusting device is arranged on the lamp tube body (paragraph [0004], “a dimming driver with a 0-10V output, such as a large number of LEDs, T5 tubes”).

Regarding claim 7, Su as modified above as modified above further teaches the sensing unit comprises one or more selected from the group consisting of a thermistor, a photosensitive resistor, an acoustic sensitive resistor, a force sensitive resistor, a gas sensitive resistor, a humidity sensitive resistor, and a magnetic resistor (Fernandez, FIG. 3, thermistor 326).

Regarding claim 8, Su as modified above further teaches the control device comprises a control IC, a detecting end of the control IC is connected with the sensing unit, and an output end of the control IC is connected with the output unit (paragraph [0054], “The MCU main control module is also connected to external illuminance sensors”).

Regarding claim 10, Su as modified above further teaches variable resistor (paragraph [0044], “a built-in precision adjustable resistor”) but does not disclose a fixed resistor.
a voltage divider resistor 324 to which a regulated and constant voltage (+Vreg) is applied”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Su in view of Fernandez to incorporate a fixed resistor to apply constant voltage (Fernandez column 5, lines 29-30) 

Regarding claim 11, Su as modified above further teaches the control device comprises a control IC, a detecting end of the control IC is connected with the sensing unit, and an output end of the control IC is connected with the output unit (Su, paragraph [0054], “The MCU main control module is also connected to external illuminance sensors”).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su and Fernandez as applied to claim 1 above, and further in view of Kenji et al. (Document ID: CN 106998604 A, machine translation attached).

Regarding claim 9, Su and Fernandez teaches limitations of claim 1, but does not discloses an input filtering circuit, wherein the input filtering circuit is arranged between a voltage signal input end of the LED light and the control device for receiving a voltage signal inputted by an input end, filtering the voltage signal, and sending the filtered voltage signal to the control device.

Kenji teaches an input filtering circuit (FIG. 1, 24a), wherein the input filtering circuit is arranged between a voltage signal input (FIG. 1 40) end of the LED light and the control device (FIG. 1, 2) for receiving a voltage signal inputted by an input end, filtering the voltage signal, and sending the filtered voltage signal to the control device (paragraph [0055], “The filter circuit 24a is configured to be able to prevent noise from being transmitted from the power supply device 24 to the external power source”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Su and Fernandez in view of Kenji  to incorporate filter circuit o prevent noise from being transmitted from the power supply device (Kenji, paragraph [0055]).

Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su and Fernandez as applied to claim 2 and 4 above, and further in view of Scapa et al. (Pub. No.: US 2015/0334790 A1)

Regarding claim 12, Su and Fernandez teaches the LED light body comprises a lamp tube body (paragraph [0004], “a large number of LEDs, T5 tubes”), a first end cover and a second end cover arranged on two ends of the lamp tube body (it is inherent that a tube lamp must have two ends) but does not explicitly disclose the adjusting device is arranged on the first end cover



It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Su and Fernandez in view of Fernandez to arrange the adjusting device in the first end complete a path between the reference voltage node and the integrated circuit (Scapa, paragraph [0086]).

Regarding claim 13, Su and Fernandez teaches the LED light body comprises a lamp tube body (paragraph [0004], “a large number of LEDs, T5 tubes”), a first end cover and a second end cover arranged on two ends of the lamp tube body (it is inherent that a tube lamp must have two ends) but does not explicitly disclose the adjusting device is arranged on the second end cover.

Scapa teaches the adjusting device FIG. 1, 252 and paragraph [0086], “includes a variable resistor that changes its resistance based on input communicated from the user input interface 252”) is arranged on the second end cover (FIG. 1 and 2, 252 is arranged in one of two end 20 of tube lamp 10). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Su and Fernandez in view of 

Regarding claim 14, Su and Fernandez teaches the LED light body comprises a lamp tube body (paragraph [0004], “a large number of LEDs, T5 tubes”), a first end cover and a second end cover arranged on two ends of the lamp tube body (it is inherent that a tube lamp must have two ends) but does not explicitly disclose the adjusting device is arranged on the first end cover

Scapa teaches the adjusting device FIG. 1, 252 and paragraph [0086], “includes a variable resistor that changes its resistance based on input communicated from the user input interface 252”) is arranged on the first end cover (FIG. 1 and 2, 252 is arranged in one of two end 20 of tube lamp 10).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Su and Fernandez in view of Fernandez to arrange the adjusting device in the first end complete a path between the reference voltage node and the integrated circuit (Scapa, paragraph [0086]).

Regarding claim 15, Su and Fernandez teaches the LED light body comprises a lamp tube body (paragraph [0004], “a large number of LEDs, T5 tubes”), a first end cover and a second end cover arranged on two ends of the lamp tube body (it is 

Scapa teaches the adjusting device FIG. 1, 252 and paragraph [0086], “includes a variable resistor that changes its resistance based on input communicated from the user input interface 252”) is arranged on the second end cover (FIG. 1 and 2, 252 is arranged in one of two end 20 of tube lamp 10).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Su and Fernandezin view of Fernandez to arrange the adjusting device in the second end complete a path between the reference voltage node and the integrated circuit (Scapa, paragraph [0086]).

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive.

Regarding amended claim 1, Applicant argues that “Su fails to disclose the emphasized features of amended claim 1. Applicant submits that Fernandez, Kenji, or Scapa also fails to disclose the emphasized features of amended claim 1 and Su in view of Fernandez, Kenji, or Scapa fails to disclose, teach, or suggest the above-emphasized features of claim 1”.



Rejection of claims 2-5,7-15 are sustained as dependent from rejected claim 1 for above mentioned reason.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831